 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00233-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   FIDEL GOMEZ, JR.,                                  DATE: April 15, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on April 15, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 20,

22 2019 at 9:00 a.m., and to exclude time between April 15, 2019, and May 20, 2019 at 9:00 a.m., under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes over 1,200 documents and multiple video and audio recordings. All of this discovery

27          has been either produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to review the discovery, conduct


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         investigation, and otherwise prepare for trial.

 2                c)      Counsel for defendant believes that failure to grant the above-requested

 3         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4         into account the exercise of due diligence.

 5                d)      The government does not object to the continuance.

 6                e)      Based on the above-stated findings, the ends of justice served by continuing the

 7         case as requested outweigh the interest of the public and the defendant in a trial within the

 8         original date prescribed by the Speedy Trial Act.

 9                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10         et seq., within which trial must commence, the time period of April 15, 2019 to May 20, 2019 at

11         9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12         Code T4] because it results from a continuance granted by the Court at defendant’s request on

13         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14         best interest of the public and the defendant in a speedy trial.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: April 9, 2019                                    MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ CAMERON L. DESMOND
10                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
11

12
     Dated: April 9, 2019                                    /s/ Arturo Hernandez
13                                                           Arturo Hernandez
14                                                           Counsel for Defendant
                                                             FIDEL GOMEZ, JR.
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: April 10, 2019
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
